Citation Nr: 0915546	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether K.L. may be recognized as a helpless child of the 
Veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to January 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board 
finds that the claim must again be remanded for further 
development.  In April 2007, the Board remanded this matter 
so that a VA examination could be conducted and an opinion 
could be obtained.  The record documents that a VA 
examination was scheduled, but the Veteran cancelled the 
examination because he did not want K.L. to undergo any 
additional examinations.  See August 2008 report of contact.  
The Board acknowledges that generally when an examination is 
missed or cancelled, a decision is made based on the evidence 
of record, to the claimant's potential detriment.  See 
38 C.F.R. § 3.655.  Due to the circumstances of this matter, 
however, the Board finds that the examination was cancelled 
for adequate cause so no prejudice should result; thus, the 
Board finds that the matter should be again remanded so that 
an opinion can be obtained.  

Additionally, the Board notes that a review of the record 
indicates that K.L. is in receipt of Social Security 
Administration (SSA) benefits.  It appears that the VA 
attempted to obtain these records in July and October 2004, 
but no response was received from the SSA on the matter (the 
only response referred to the Veteran and not K.L.).  In 
light of the Board's decision to remand to obtain a medical 
opinion, the Board finds that the VA should again attempt to 
obtain these records as they are potentially relevant to the 
issue at hand.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should again try to 
obtain K.L.'s SSA records, including 
all medical records which formed the 
basis of any decision rendered.  
Efforts to obtain these records should 
be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The claims folder should be 
provided to an appropriate medical 
professional for review of the claims 
file with regard to K.L.'s medical 
records and medical history.  The 
medical professional is requested to 
provide an opinion as to whether it is 
at least as likely as not that that 
K.L.'s seizure disorder/epilepsy and 
attention deficit disorder and/or any 
other disabilities present rendered 
K.L. permanently incapable of self- 
support at the time of his 18th 
birthday, in February 1993.  The 
examiner should state, if possible, 
what employment limitations would have 
existed at age 18 and what limitations 
are currently shown.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




